Kooper, J.,
concurs in the result, with the following memorandum: Although I concur fully in the court’s substantive holding with respect to vacatur of the default judgment, I must comment upon the unprofessional, and in my view, biased manner in which the respondent law firm has chosen to refer to the appellant Margaret Tortorello. Uniformly, and by my calculation in over 104 separate instances, the respondent firm’s brief refers to the firm’s former client in a patronizing fashion as "Margaret”. Counsel for appellant has accurately characterized this manner of reference as "demeaning” and "sexist”. A review of the respondent’s brief discloses that this patronizing appellation is reserved solely for the firm’s female adversary and is nowhere similarly employed when reference is made to men. While the respondent law firm is entitled to zealously advance its legal contentions, the use of familiar terminology which conveys a bias premised on gender has no place in a responsible appellate argument (see, Unified Ct Sys, Off of Ct Admin, Report of NY Task Force on Women in Cts, at 210-233 [Mar. 31, 1986]).